ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_13_EN.txt. 513




          DISSENTING OPINION OF JUDGE CRAWFORD



   Jurisdiction of the Court under Article 36 (2) of Statute — Existence of a
dispute — Awareness or objective awareness not a legal requirement — No prior
negotiations or notice necessary before seising the Court — Dispute in principle to
exist at the time of Application — Flexible approach — Finding of dispute may be
based on post-Application conduct or evidence — Mavrommatis principle —
Existence of multilateral dispute — Existence of dispute between Marshall Islands
and India.


  Monetary Gold objection — Issue for the merits.



                               I. Introduction

   1. This is the ﬁrst time that the International Court of Justice (or its
predecessor) has rejected a case outright on the ground that there was no
dispute at the time the Application was lodged. In determining whether
there was then a dispute, the Judgment imposes a new requirement
of “objective awareness”, which I shall use as a shorthand for the rather
awkward phrase “aware, or could not have been unaware” (Judgment,
para. 38). But a requirement of objective awareness is not to be found
in the case law of the Court. The established test for a dispute does not
require a high formal threshold to be met, nor an analysis of that indeﬁ-
nite object, the state of mind of a State. It simply requires, as the
Permanent Court put it early on, a “conﬂict of legal views or of interests”
(Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
Series A, No. 2, p. 11). A more recent formulation is that one party’s
claim must be “positively opposed by the other” (South West Africa,
(Ethiopia v. South Africa; Liberia v. South Africa), Preliminary
Objections, Judgment, I.C.J. Reports 1962, p. 328; see Judgment, para. 34).



  2. In this opinion, I ﬁrst discuss the case law on the meaning of “dis-
pute” within Article 36 (2) of the Court’s Statute. The key point is that
the test for a dispute has always been a minimum one, not a demanding
threshold. The Court has been ﬂexible about the ways in which it can be
satisﬁed, and has referred to post-application conduct for various pur-
poses of jurisdiction and admissibility. In the case of what I will term a
“multilateral dispute”, such ﬂexibility is particularly called for. I will then

262

514      nuclear arms and disarmament (diss. op. crawford)

explain why, applying this test, a dispute existed here between the Mar-
shall Islands and India at the time the Application was lodged.



 II. The Threshold for a “Dispute” and the Objective Awareness
                          Requirement

   3. The case law of the Court and its predecessor clearly shows that the
threshold for establishing a dispute is a low one. In Certain German Inter-
ests in Polish Upper Silesia, the Permanent Court held that “a diﬀerence
of opinion does exist as soon as one of the Governments concerned
points out that the attitude adopted by the other conﬂicts with its own
views . . . this condition could at any time be fulﬁlled by means of unilat-
eral action on the part of the applicant Party” (Certain German Interests
in Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925, P.C.I.J.,
Series A, No. 6, p. 14). Similarly, in the Factory at Chorzów case, the
Court stated


      “that it cannot require that the dispute should have manifested itself
      in a formal way; according to the Court’s view, it should be suﬃcient
      if the two Governments have in fact shown themselves as holding
      opposite views in regard to the meaning or scope of a judgment of
      the Court” (Interpretation of Judgments Nos. 7 and 8 (Factory
      at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 11).
In East Timor, this Court reasoned simply, “Portugal has, rightly or
wrongly, formulated complaints of fact and law against Australia which
the latter has denied. By virtue of this denial, there is a legal dispute.”
(East Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995,
p. 100.) In none of these cases was there any analysis of whether the
respondent was aware of the applicant’s claim before it was ﬁled. The
rationale behind requiring a legal dispute is to ensure that the Court has
something to determine: it protects the Court’s judicial function which, in
a contentious case, is to determine such disputes.

  4. The Court now adopts a requirement of objective awareness, but for
no persuasive reason. It relies heavily on a judgment which had not been
delivered at the time of oral argument in this case: Alleged Violations of
Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
Colombia), Preliminary Objections, Judgment of 17 March 2016. But that
decision is not authority for the objective awareness requirement: the
Court simply observed that, as a matter of fact, Colombia knew of the
existence of the dispute. It said:



263

515      nuclear arms and disarmament (diss. op. crawford)

         “The Court notes that, although Nicaragua did not send its formal
      diplomatic Note to Colombia in protest at the latter’s alleged viola-
      tions of its maritime rights at sea until 13 September 2014, almost ten
      months after the ﬁling of the Application, in the speciﬁc circumstances
      of the present case, the evidence clearly indicates that, at the time
      when the Application was ﬁled, Colombia was aware that its enact-
      ment of Decree 1946 and its conduct in the maritime areas declared
      by the 2012 Judgment to belong to Nicaragua were positively opposed
      by Nicaragua. Given the public statements made by the highest
      representatives of the Parties . . . Colombia could not have misunder-
      stood the position of Nicaragua over such diﬀerences.” (Prelimi-
      nary Objections, Judgment, I.C.J. Reports 2016 (I), pp. 32-33,
      para. 73.)

   5. At no point did the Court say that awareness was a legal require-
ment. Rather it repeated that it must objectively determine whether there
is a dispute based on “an examination of the facts. The matter is one of
substance, not of form” (ibid., p. 27, para. 50). It is instructive to compare
this short statement of law on the requirement of a dispute with the
lengthy statement in the present case (Judgment, paras. 33-40), which
eﬀectively transforms a non-formalistic requirement into a formalistic
one through the use of the term “awareness”.

   6. While the term “awareness” has sometimes been used in other cases
in deciding whether there was a dispute, it has never been stated as a legal
requirement, only as a description of the factual situation (see, e.g., Appli-
cation of the International Convention on the Elimination of All Forms of
Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2011 (I), pp. 109-110, para. 87; Certain
Phosphate Lands in Nauru (Nauru v. Australia), Preliminary Objections,
Judgment, I.C.J. Reports 1992, p. 253, para. 30). Awareness is relevant as
a matter of fact in determining whether a dispute exists. But that does not
mean that it is a necessary legal component without which a dispute can-
not exist.



III. The Court’s Flexible Approach to the “Dispute” Requirement:
                           in Principle

   7. In its earlier case law, the Court has shown ﬂexibility in deciding on
the existence and scope of a dispute. Mavrommatis marks the beginning
of this tradition, holding that “[t]he Court, whose jurisdiction is interna-
tional, is not bound to attach to matters of form the same degree of
importance which they might possess in municipal law” (Mavrommatis
Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,

264

516       nuclear arms and disarmament (diss. op. crawford)

p. 34). I pause to note that this generalized reference to municipal law is
hardly accurate today. While approaches to civil jurisdiction and civil
process of course vary, they are undoubtedly less formalistic than they
were 90 years ago 1. But the Court appears to be proceeding in the oppo-
site direction.

  8. The ﬂexibility principle was best expressed in its modern form in
Croatia v. Serbia:
        “However, it is to be recalled that the Court, like its predecessor,
      has also shown realism and ﬂexibility in certain situations in which
      the conditions governing the Court’s jurisdiction were not fully satis-
      ﬁed when proceedings were initiated but were subsequently satisﬁed,
      before the Court ruled on its jurisdiction.” (Application of the Con-
      vention on the Prevention and Punishment of the Crime of Genocide
      (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports
      2008, p. 438, para. 81, hereinafter “Croatia v. Serbia”.)
This has led the Court to adopt a broad discretion, applied in Mavrom-
matis Palestine Concessions and in many cases since, which allows it to
overlook defects in the Application when to insist on them would lead to
circularity of procedure. This was formulated in Croatia v. Serbia in the
following terms:
         “What matters is that, at the latest by the date when the Court
      decides on its jurisdiction, the applicant must be entitled, if it so
      wishes, to bring fresh proceedings in which the initially unmet condi-
      tion would be fulﬁlled. In such a situation, it is not in the interests of
      the sound administration of justice to compel the applicant to begin
      the proceedings anew — or to initiate fresh proceedings — and it
      is preferable, except in special circumstances, to conclude that the
      condition has, from that point on, been fulﬁlled.” (Ibid., p. 441,
      para. 85.)
   9. Accordingly, the Court applied the Mavrommatis principle (as I will
call it) and decided to proceed to the merits, even though the Respondent,
Serbia, was not a member of the United Nations, and thus Article 35 (1)
of the Court’s Statute was not satisﬁed at the time Croatia ﬁled its Appli-
cation. This condition was subsequently met by Serbia’s admission to the
United Nations. The decision is all the more remarkable in that it applies
the Mavrommatis principle to a situation where, because of a subsequent
Serbian reservation to Article IX of the Genocide Convention, it was
likely no longer open to the applicant State to recommence proceedings.
It was enough that, at some time in the interim, the applicant could have
re-ﬁled its application (see the separate opinion of Judge Abraham, ibid.,
pp. 539-542, paras. 49-55). Evidently the decision puts the emphasis on

  1 See, e.g., J. A. Jolowicz, On Civil Procedure (Cambridge University Press, 2000), esp.

Chaps. 2, 17.

265

517     nuclear arms and disarmament (diss. op. crawford)

the “sound administration of justice”, prioritizing substance over form
(Croatia v. Serbia, I.C.J. Reports 2008, p. 442, para. 87).


   10. The Court in the present case discards this tradition of ﬂexibility.
As well as insisting on a stringent requirement of “awareness”, it departs
from past holdings that “the Court must in principle decide the question
of jurisdiction on the basis of the conditions that existed at the time of the
institution of the proceedings” (ibid., p. 438, para. 80 (emphasis added);
see also Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1996 (II), p. 613, para. 26);
Application of the International Convention on the Elimination of All Forms
of Racial Discrimination (Georgia v. Russian Federation), Preliminary
Objections, Judgment, I.C.J. Reports 2011 (I), p. 85, para. 30). The words
“in principle” allow for some nuance in the application of the rule. By
contrast, the approach of the majority would give no meaning to them.
   11. None of the cases dealing with the question of a dispute has treated
the date of the application as fatal. Rather, the Court has relaxed the
rule, referring to evidence before the date of the application and to the
position of the parties during the proceedings without distinction, or rely-
ing only on the position of the parties during the proceedings, even
though pre-application evidence was available (see East Timor (Portu-
gal v. Australia), Judgment, I.C.J. Reports 1995, p. 99, para. 22; Certain
Property (Liechtenstein v. Germany), Preliminary Objections, Judgment,
I.C.J. Reports 2005, p. 19, para. 25). While the Court here rejects the
Marshall Islands’ reliance on Certain Property with the explanation that
the “dispute was clearly referenced by bilateral exchanges between the
parties prior to the date of the application” (Judgment, para. 50), the
Court in that case was clear that the conclusion that there was a dispute
was reached solely on the basis of the statements made “in the present
proceedings”, and that the position of Germany in a letter and in bilateral
consultations was only of “evidentiary value in support of the proposition
that Liechtenstein’s claims were positively opposed by Germany and that
this was recognized by the latter” (Certain Property (Liechtenstein v. Ger-
many), Preliminary Objections, Judgment, I.C.J. Reports 2005, p. 19,
para. 25; emphasis added). In Land and Maritime Boundary between Cam-
eroon and Nigeria, the Court held there was a broader dispute between the
parties by reference to Nigeria’s equivocation with respect to the Camer-
oonian claim (pre- and post-application) and in particular its answer to a
question asked by a judge at the oral hearing (Preliminary Objections,
Judgment, I.C.J Reports 1998, pp. 316-317, paras. 91, 93). The Judgment
here also fails to explain its departure from Application of the Convention
on the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia). While the Court in that case was focused on
whether the dispute fell within the scope of the compromissory clause, it
could not get to this question before ﬁrst determining that there was such

266

518       nuclear arms and disarmament (diss. op. crawford)

a dispute, which it did so solely on the basis of post-application conduct:
“by reason of the rejection by Yugoslavia of the complaints formulated
against it by Bosnia and Herzegovina, ‘there is a legal dispute’ between
them” (Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
pp. 614-615, paras. 28-29; see Judgment, para. 50).




   12. Commentators on the Statute endorse the ﬂexible view. According
to Rosenne, the Court’s jurisdiction must normally be assessed as at the
date of the ﬁling of the Application instituting the proceedings, but he
and Kolb both agree that the Mavrommatis principle applies to the ques-
tion whether a dispute exists as at the critical date.
         “The Court will not allow itself to be hampered by a mere defect
      of form the removal of which depends solely on the party concerned,
      for example where proceedings are instituted shortly before the entry
      into force of the title of jurisdiction for the parties concerned, so that
      a new application in identical terms could be ﬁled after the relevant
      date had come.” (Shabtai Rosenne, The Law and Practice of the Inter-
      national Court: 1920-2005, (4th ed., 2006), pp. 510-511.)
Similarly, Kolb says:
      “before the parties seise the Court, there must at least be the begin-
      nings of a dispute. The deﬁnitive dispute can, however, crystallise
      later, in the course of the proceedings. And it can equally well be
      modiﬁed or evolve as the case progresses

       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         It is certainly right to say that the institution of proceedings
      does not automatically create a dispute. If it did, the distinct require-
      ment that a dispute exists would be devoid of all justiﬁcation and
      value
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [T]he Mavrommatis principle discussed above also applies . . . It
      remains necessary to consider whether the conditions for bringing a
      case are satisﬁed at the moment the case is brought to the Court,
      although ‘it would always have been possible for the applicant to
      re-submit his application in the same terms after.’. . . It is however,
      unnecessary to oblige the claimant to start again the case by a new
      application, for want of a dispute at the initial critical date. This
      would be an excessively formalistic exercise, with no signiﬁcant eﬀects
      except to increase the administrative burden on the Court and the
      parties.” (Robert Kolb, The International Court of Justice (2013),
      p. 315.)

267

519     nuclear arms and disarmament (diss. op. crawford)

   13. Since 1922, there have been three occasions on which the absence
of a dispute has resulted in the Court or its predecessor determining that
it could not hear part of a claim. In each, there had been prior correspon-
dence or statements but the applicant later sought to add other issues or
claims. In such a case, it was open for the Court to focus on what the
parties had previously treated as the gist of the dispute. The absence of
any discussion of the additional claim, in a context in which the parties
were conducting bilateral discussions on a closely related matter, showed
that there was in truth no dispute over the additional claim.


   14. In Electricity Company of Sofia, the Permanent Court considered
that the claim by Belgium against a Bulgarian tax was inadmissible (Elec-
tricity Company of Sofia and Bulgaria [Belgium v. Bulgaria], Preliminary
Objection, 1939, P.C.I.J., Series A/B, No. 77, p. 83). In that case, there
had been a letter sent by Belgium to Bulgaria on 24 June 1937 clearly
notifying it of the other matters that were ultimately brought to the Court
but ignoring the tax claim. In that context, it was open to the Court to
determine that there was no dispute on the additional issue.

   15. In Belgium v. Senegal, the Court determined that there was no dis-
pute as to whether Senegal had breached a customary international law
obligation to bring criminal proceedings against Mr. Habré for crimes of
humanity allegedly committed by him, including torture, war crimes and
genocide. The Court concluded that “[i]n the light of the diplomatic
exchanges between the Parties . . . the Court considers that such a dispute
did not exist on that date”. (Questions relating to the Obligation to Prose-
cute or Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II),
p. 444, para. 54.) In particular, it noted that those exchanges did not refer
to any customary international law obligation, but only to the treaty
obligation under the Convention against Torture. Moreover, in a Note Ver-
bale sent two months before ﬁling its Application, Belgium did not mention
any customary international law obligation, even though the Note Verbale
otherwise set out clearly the dispute between the parties “regarding the
application and interpretation of the obligations resulting from the rele-
vant provisions of the [Convention against Torture]” (ibid., p. 445,
para. 54). Belgium had thus used the diplomatic channel to deﬁne the
subject-matter and scope of its dispute with Senegal. In this context, it was
open for the Court to infer that there was no dispute on the additional
issue. Moreover, there was no need for the Court to apply a ﬂexible
approach, since it had already determined that it had jurisdiction over the
treaty dispute as to the obligation to charge or extradite Mr. Habré, a
matter closely related to the alleged customary international law
obligation.




268

520      nuclear arms and disarmament (diss. op. crawford)

   16. More recently, in Alleged Violations of Sovereign Rights and Mari-
time Spaces in the Caribbean Sea, the Court held that there was no dis-
pute over Nicaragua’s claim that Colombia had violated Article 2 (4) of
the United Nations Charter and the customary international law obliga-
tion prohibiting the use or threat of use of force. The Court there had
relied on statements made by the highest representatives of the parties to
support its conclusion that a closely related dispute existed over Colom-
bia’s alleged breaches of Nicaragua’s maritime rights (Alleged Violations
of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicara-
gua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016
(I), pp. 31-33, paras. 69, 73). As to the use of force, the Court stressed
that Nicaraguan oﬃcials had expressly said that there was no issue, stat-
ing just eight days before the application was ﬁled that the two countries
“have not had any conﬂicts in those waters” (ibid., p. 33, para. 76). Tak-
ing into account the conduct of the parties, it was open for the Court to
conclude that no such dispute existed. As in Belgium v. Senegal, the Court
may also have been inﬂuenced by the fact that the substance of the dis-
pute as to the maritime rights of Nicaragua in the Caribbean Sea would
be dealt with, so that it was not necessary to apply the Mavrommatis
principle to ﬁnd that a dispute had subsequently come into existence.



   17. Moreover, as the Court says here (but does not seem to apply),
there is no requirement for formal notiﬁcation. This was conﬁrmed by the
Court in Alleged Violations of Sovereign Rights and Maritime Spaces in
the Caribbean Sea, where it rejected Colombia’s argument based on the
failure of Nicaragua to notify it through diplomatic channels (Alleged
Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea
(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), p. 32, para. 72).
   18. The Court here relies on the series of cases discussed above to bol-
ster its conclusion and also relies on Georgia v. Russian Federation.
Although this case is in line with the recent rise of formalism, it cannot be
seen in the same terms as the Optional Clause cases. It involved a set of
speciﬁc issues in relation to the Convention for the Elimination of Racial
Discrimination (CERD), notably its compromissory clause, Article 22,
which provides:

         “Any dispute between two or more States parties with respect to
      the interpretation or application of this Convention, which is not set-
      tled by negotiation or by the procedures expressly provided for in this
      Convention, shall, at the request of any of the parties to the dispute,
      be referred to the International Court of Justice for decision, unless
      the disputants agree to another mode of settlement.”


269

521      nuclear arms and disarmament (diss. op. crawford)

That clause stipulates a requirement of prior negotiation and/or other
procedures (including arbitration) before the “dispute” can be submitted
to the Court. Evidently the dispute must have existed, and have been the
subject of negotiation, before that time. Moreover, in Georgia v. Russian
Federation there could be no doubt that a long-standing dispute existed
between the parties. Rather, the doubt was whether that dispute really
concerned racial discrimination, however broadly deﬁned, or whether
Article 22 was being used as a device to bring a wider set of issues before
the Court.



                       IV. Multilateral Disputes

  19. In the present case, the Marshall Islands does not suggest that
there were any of the normal indicators of a bilateral dispute, most obvi-
ously because there had not been any correspondence between the States
or any bilateral discussion on the subject. Rather it argues that a dispute
had arisen through statements made in multilateral fora.

  20. South West Africa (preliminary objections) is crucial in this regard.
There, the Court held that:
      “diplomacy by conference or parliamentary diplomacy has come to
      be recognized in the past four or ﬁve decades as one of the established
      modes of international negotiation. In cases where the disputed ques-
      tions are of common interest to a group of States on one side or the
      other in an organized body, parliamentary or conference diplomacy
      has often been found to be the most practical form of negotiation.
      The number of parties to one side or the other of a dispute is of no
      importance; it depends upon the nature of the question at issue. If it
      is one of mutual interest to many States, whether in an organized
      body or not, there is no reason why each of them should go through
      the formality and pretence of direct negotiation with the common
      adversary State after they have already fully participated in the col-
      lective negotiations with the same State in opposition.” (South West
      Africa, (Ethiopia v. South Africa; Liberia v. South Africa), Prelimi-
      nary Objections, Judgment, I.C.J. Reports 1962, p. 346.)

That case involved a requirement for prior negotiation in the relevant
compromissory clause. But the passage cited is also authority for the
broader point that disputes can crystallize in multilateral fora involving a
plurality of States. The Court in 1962 was sharply divided between those
holding that a dispute in a multilateral framework is simply an aggregate
of disputes, each to be assessed in its own right, and a broader view that
some disputes can be genuinely multilateral. In the present Judgment, the

270

522        nuclear arms and disarmament (diss. op. crawford)

Court does not deny that a dispute between two States may be demon-
strated by multilateral exchanges, but it states that they must demonstrate
that the claim of one party is opposed by the other (Judgment, paras. 36,
45). No doubt any multilateral dispute must ultimately be ﬁtted within
the bilateral mode of dispute settlement. But this does not require
the Court to treat the underlying relations as bilateral ab initio.


   21. It is now established — contrary to the inferences commonly drawn
from the merits phase of South West Africa — that States can be parties
to disputes about obligations in the performance of which they have no
speciﬁc material interests. This much is clear from Article 48 of the Inter-
national Law Commission’s Articles on the Responsibility of States for
Internationally Wrongful Acts (ILC Articles). It is the case here, notwith-
standing the Marshall Islands’ historic connection as the location of
nuclear weapons testing by the United States, and the resulting concerns
of its Government and people about nuclear issues. The importance of
the South West Africa cases lies in the recognition that a multilateral dis-
agreement can crystallize for adjacent purposes as a series of individual
disputes coming within the Statute.


  22. Finally, I should say a word about Article 43 of the ILC Articles,
on which the Respondent relied. It is true, as the Court notes (Judgment,
para. 42) and as the ILC’s Commentary conﬁrms, that Article 43 does not
address the jurisdiction of courts or the admissibility of disputes. It none-
theless deals with an analogical question: notice in relation to a claim of
responsibility of a State. But, as the Marshall Islands argued, there is
nothing in the Commentary that prevents such notice being given by ﬁl-
ing an application. Article 43 is not a pre-notiﬁcation requirement, it is a
notiﬁcation requirement.

   23. The ILC Commentary relies in part on Certain Phosphate Lands to
support the idea that there is ﬂexibility in how notiﬁcation may occur
(Certain Phosphate Lands in Nauru (Nauru v. Australia), Preliminary
Objections, Judgment, I.C.J. Reports 1992, p. 240). According to para-
graph (4) of the Commentary on Article 43, “it is not the function of the
articles to specify in detail the form which an invocation of responsibility
should take” 2. Nothing in Certain Phosphate Lands supports the proposi-
tion that a dispute must be notiﬁed (or that the respondent must be objec-
tively aware of it) before it can be said to exist. Australia did not contest
that the dispute existed, rather it queried whether the dispute had been
submitted within a reasonable time, and sought to infer that Nauru’s
rehabilitation claim had been waived. In that context, it was relevant that

  2   The ILC rejected the Special Rapporteur’s proposal that notiﬁcation be in writing.


271

523     nuclear arms and disarmament (diss. op. crawford)

Nauru had taken steps (limited and informal) to bring the matter again to
Australia’s attention.




                          V. The Present Case

  24. Turning to the present case, I share the Court’s view that a dispute
cannot be created simply by the ﬁling of an application (see Judgment,
paras. 40, 50) because otherwise the requirement that a dispute exist
would be completely nulliﬁed. Rather, the question is whether enough of
the dispute was in existence prior to the Application here and whether the
Court has enough ﬂexibility to recognize it as a dispute.

   25. To put it at its lowest, there was an incipient dispute between the
Marshall Islands and the nuclear-weapon States at the time of Nayarit.
This was not an accidental development, but the expression of a real
underlying disagreement of a legal character as to the trajectory of Arti-
cle VI and a corresponding legal obligation at customary international
law (if one exists). The Marshall Islands is a very small State, with com-
pelling individual interests vis-à-vis several of the nuclear-weapon States.
But by the time of Nayarit, by stages, tentatively, but in time, the Mar-
shall Islands had associated itself with one side of that multilateral dis-
agreement, revealing suﬃciently for present purposes a claim in positive
opposition to the conduct and claims of the nuclear-weapons States,
including the respondent State.


   26. The Court here says the Nayarit statement was insuﬃcient because
(i) it did not name the opposing States, (ii) it did not specify the conduct
that had given rise to the alleged breach by the Respondent, and (iii) it
was delivered in a context not strictly relating to nuclear disarmament,
since the title of the Conference was the “Humanitarian Impact of
Nuclear Weapons”, such that nothing can be inferred from the lack of
reply by India (Judgment, paras. 45, 47, 52). These arguments impose too
high a threshold for determining the existence of a dispute. There is no
doubt that India is one of the “States possessing nuclear weapons”: India
publicly acknowledges that it has such weapons. Moreover, in a context
in which the very scope of Article VI of the NPT and a corresponding
customary international law obligation is the subject-matter of a disagree-
ment articulated by a group of States, the Marshall Islands should not be
required at this stage to particularize further the speciﬁc steps India
should take or have taken. Finally, the Conference title itself included the
words “Nuclear Weapons”; and one of its purposes was to discuss nuclear
disarmament in order to prevent the devastating humanitarian impacts
that nuclear weapons could cause. This is an appropriate multilateral

272

524      nuclear arms and disarmament (diss. op. crawford)

context, and it does not dilute the force of what the Marshall Islands said,
which was not limited to a single forgettable sentence:


         “As stated by representatives of our Government during the
      High-Level Meeting on Nuclear Disarmament, the United Nations
      must stop the spread of nuclear weapons, while securing peace in a
      world without nuclear weapons. We urgently renew our call to all
      States possessing nuclear weapons to intensify eﬀorts to address their
      responsibilities in moving towards an eﬀective and secure disarma-
      ment.
         It has been almost 68 years since the General Assembly in its very
      ﬁrst resolution established a mechanism for the elimination from
      national arsenals of nuclear weapons and other weapons adaptable
      to mass destruction. It has been more than 45 years since the conclu-
      sion of the Treaty on Non-Proliferation of Nuclear Weapons.
      Yet today, we still fear the day where we are forced to relive the
      horrors. We do not want other people to suﬀer the same consequences
      we did!

         Mr. Chairman, the Marshall Islands is convinced that multilateral
      negotiations on achieving and sustaining a world free of nuclear
      weapons are long overdue. Indeed we believe that States possessing
      nuclear arsenals are failing to fulﬁl their legal obligations in this
      regard. Immediate commencement and conclusion of such negotia-
      tions is required by legal obligation of nuclear disarmament resting
      upon each and every State under Article VI of the Non Proliferation
      Treaty and customary international law. It also would achieve the
      objective of nuclear disarmament long and consistently set by the
      United Nations, and fulﬁl our responsibilities to present and future
      generations while honouring the past ones.”

   27. It is not necessary — and indeed would be inappropriate at this
stage — to go into the substance of the conﬂict over Article VI of the
NPT. However, the fact of that conﬂict is public knowledge, to which the
Court need not be blind. Thus, for instance, the “New Agenda” Coali-
tion, which currently comprises Brazil, Egypt, Ireland, Mexico, New Zea-
land and South Africa, has, at least since 2013, condemned the failure by
all State parties, particularly the nuclear-weapon States, to comply with
the obligation to pursue in good faith and bring to a conclusion negotia-
tions leading to nuclear disarmament in all its aspects under strict and
eﬀective international control. A 2014 Working Paper stated that it was
“not acceptable” that the nuclear-weapon States

      “have refused to engage in or support meaningful discussions about

273

525      nuclear arms and disarmament (diss. op. crawford)

      the humanitarian impact of nuclear weapons, the follow-up process
      to the High-Level Meeting of the General Assembly on Nuclear Dis-
      armament, or the Open-Ended Working Group on taking forward
      nuclear disarmament negotiations” 3.


The statement of the Marshall Islands should be viewed in the context of
this broader multilateral disagreement.
  28. For these reasons, in my view there was, as at the date of the Appli-
cation in the present case, a dispute between the Marshall Islands and the
respondent State as to the latter’s compliance with Article VI of the NPT.
That being so, it is unnecessary to consider whether any deﬁciency in that
regard can and should be remedied in the exercise of the Mavrommatis
discretion, recognized in Croatia v. Serbia.



                    VI. The MONETARY GOLD Principle

   29. Finally, I should say something about what was perhaps the most
plausible of the other objections to jurisdiction and admissibility made by
the Respondent. This is the proposition that the Court lacks competence
in a contentious case between State A and State B to determine that an
extant third State, State C, is in breach of its legal obligations; if the case
cannot be decided in consequence, because State C has not consented to
jurisdiction, State A’s claim is inadmissible. That proposition, originating
in Monetary Gold, is now well-established (Monetary Gold Removed from
Rome in 1943 (Italy v. France; United Kingdom and United States of
America), Preliminary Question, I.C.J. Reports 1954, p. 32; see also: Mili-
tary and Paramilitary Activities in and against Nicaragua (Nicaragua v.
United States of America), Jurisdiction and Admissibility, Judgment,
I.C.J. Reports 1984, p. 431, para. 88; Land, Island and Maritime Frontier
Dispute (El Salvador/Honduras), Application for Permission to Intervene,
Judgment, I.C.J. Reports 1990, pp. 114-116, paras. 54-56; Certain Phos-
phate Lands in Nauru (Nauru v. Australia), Preliminary Objections, Judg-
ment, I.C.J. Reports 1992, pp. 259-262, paras. 50-55; East Timor
(Portugal v. Australia) Judgment, I.C.J. Reports 1995, pp. 104-105,
paras. 34-35). The case law has however set ﬁrm limits to the Mon-
etary Gold principle. It applies only where a determination of the legal
position of a third State is a necessary prerequisite to the determination
of the case before the Court (see: Application of the Convention on the

   3 Preparatory Committee for the 2015 Review Conference of the Parties to the Treaty

on the Non-Proliferation of Nuclear Weapons, 2 April 2014, available at: http://www.
reachingcriticalwill.org/images/documents/Disarmament-fora/npt/prepcom14/documents/
WP18.pdf, last visited, 14 September 2016.


274

526     nuclear arms and disarmament (diss. op. crawford)

Prevention and Punishment of the Crime of Genocide (Croatia v. Serbia),
Judgment, I.C.J. Reports 2015 (I), pp. 57-58, para. 116). An inference or
implication as to the legal position of that third State is not enough: its
position is protected by Article 59 of the Statute (Certain Phosphate Lands
in Nauru (Nauru v. Australia), Preliminary Objections, Judgment,
I.C.J. Reports 1992, pp. 260-262, paras. 54-55).


   30. The Monetary Gold ground of inadmissibility is particularly sensi-
tive to the precise basis of the Applicant’s claim. The decision of a given
case may or may not rest on a prior determination of the legal position of
a third State depending on how the case is put. In the present case, Mon-
etary Gold may well impose limits on the consequences that can be drawn
from the Respondent’s conduct, if indeed it is held to involve a breach of
international law. But precisely what those limits are will depend on the
ground of decision. It is true, for example, that the Court cannot order
third States to enter into negotiations, and that one cannot negotiate
alone. But a third State could breach an obligation to negotiate by its
own conduct and the Court could determine as much. Everything depends
on what the precise scope and application of Article VI of the NPT, or
any parallel customary international law obligation, entail. This is at the
heart of the dispute in the present case. But these are all issues for the
merits.




                                           (Signed) James Crawford.




275

